Citation Nr: 0815599	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-32 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
shrapnel wound of the right hand, to include scars.

4.  Entitlement to service connection for a bilateral eye 
condition.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a psychiatric 
disability other than PTSD, claimed as depression and 
anxiety.





REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1969.  His record shows that he served in the 
Republic of Vietnam.  

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) which denied the veteran's claims 
of entitlement to service connection.

The veteran was scheduled for a video conference hearing to 
be held at the RO on January 14, 2008.  However, he did not 
show for that hearing.  His hearing request is therefore 
deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2007).

The issue of entitlement to service connection for a 
psychiatric disability other than PTSD is addressed in the 
REMAND portion of the decision below, and is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
D.C.


Matters not on appeal

In December 2006, the veteran filed additional claims of 
entitlement to service connection for a low back condition, 
arthritis of multiple joints, headaches and 
emphysema/respiratory disease.  In a February 2007 decision, 
the RO denied these claims.  To the Board's knowledge, the 
veteran has not filed a notice of disagreement as to that 
RO's decision.  Therefore, these issues are not included in 
the issues on appeal in the present case, and they will not 
be discussed further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate that 
the veteran has hearing loss or tinnitus.

2.  The objective evidnec edoes not demonstrate that the 
veteran sustained a shrapnel wound to the right hand during 
military service.

3.  The medical evidence of record does not demonstrate that 
the veteran has any residual disability from any shrapnel 
wound to the right hand.

4.  The medical evidence doe not demonstrate that the veteran 
has any eye disability.

5.  The veteran has been diagnosed with PTSD.

6.  The veteran is not a veteran of combat.

7.  The veteran does not have a verified stressor event.

CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  Residuals of a shrapnel wound to the right hand were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  A bilateral eye disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

5.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
several claimed disabilities.  One issue on appeal, 
entitlement to service connection for a psychiatric 
disability other than PTSD, is being remanded for additional 
development. 

In the interest of clarity, certain preliminary matters will 
be addressed.  The five issues will then be analyzed and a 
decision rendered.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the veteran was informed of the evidentiary requirements for 
service connection in letters from the RO dated in October 
2004 and December 2006, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."  The October 
2004 letter also informed the veteran of the evidence 
necessary for establishing service connection for PTSD, and 
enclosed a PTSD questionnaire for him to complete and return.  
The October 2004 letter was sent to the veteran prior to the 
RO's January 2005 decision.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies." 
With respect to private treatment records, the letter 
informed the veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  The letters 
further emphasized: "You must give us enough information 
about these records so that we can request them from the 
person or agency who has them. It's still your responsibility 
to support your claim with appropriate evidence"

The October 2004 VCAA letter also instructed the veteran to 
send any evidence pertinent to his claims that he had in his 
possession, and the December 2006 VCAA letter instructed the 
veteran to send any medical reports that he had.  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that the RO informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the veteran received notice as to elements (2) and (3) 
in the October 2004 and December 2006 VCAA letters.  The 
veteran was also provided specific notice of the Dingess 
decision in the December 2006 letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment."  

The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the December 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim as to the current issues being decided 
on appeal [service connection for bilateral hearing loss, 
tinnitus, a bilateral eye condition, residuals of a shrapnel 
wound to the right hand and PTSD] and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's VA treatment records, and his service medical 
records.  He was provided VA examinations in December 2004.

The Board notes that the veteran was not provided a VA 
examination in connection with his claims of service 
connection for bilateral hearing loss, tinnitus, and an eye 
condition.  The veteran has requested that he be provided a 
VA examination of his hearing.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.
See 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

No examination is necessary with respect to these three 
claims because, as will be further discussed below, the 
veteran has not presented evidence of a current disability.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of current ear or eye 
disabilities.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
was noted in the Introduction above, he failed to report for 
a videoconference hearing which had been scheduled at his 
request.  His representative has presented written argument 
on his behalf. 

Accordingly, the Board will proceed to a decision as to these 
five issues.

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

In the interest of economy, and because these two issues 
involved the application of essentially similar law to 
identical facts, the Board will address them together.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, the current existence of a disability.  
Without it, service connection cannot be granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].



Analysis

With respect to Hickson element (1), as was alluded to in the 
Board's VCAA discussion above, the veteran has presented no 
competent medical evidence of a current hearing loss 
disability or of tinnitus. 

Although the veteran contends that hearing loss and tinnitus 
have existed since service, he has presented absolutely no 
evidence of this.  His statements alone do not constitute 
credible evidence of a hearing loss disability, as the record 
does not establish that he has the medical training necessary 
to offer competent opinions on matters of medical diagnosis 
or etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).

In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
evidence is lacking in this case.

There being no evidence of a present disability, Hickson 
element (1) is not met, and the veteran's claims are denied.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide in the alternative].

With respect to element (2), in-service injury or disease, 
the veteran's service medical records are negative with 
respect to hearing loss and/or tinnitus.  His hearing tested 
normal on his October 1969 separation physical examination.  

Concerning element (3), medical nexus, in the absence of any 
evidence of hearing loss or tinnitus in service or 
thereafter, it logically follows that medical nexus evidence 
would be lacking also.  Indeed, there is no medical opinion 
which suggests that the veteran has hearing loss or tinnitus, 
much less that such is related to his military service many 
decades ago. 

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for hearing loss and tinnitus.  The benefits 
sought on appeal are accordingly denied. 
 
3.  Entitlement to service connection for residuals of a 
shrapnel wound of the right hand, to include scars.

Analysis

The Board will address the second Hickson element, in-service 
injury, first.

In his April 2005 NOD, the veteran contended that he injured 
his right hand on June 10, 1969 when the water pump he was 
working on blew up, sending shrapnel into his hand.  Review 
of the veteran's service medical records shows that from June 
10, 1969 to June 12, 1969, the veteran was treated for a cut 
on the hand, the treatment being the changing of bandages.  
The veteran has stated that these treatment notes referred to 
the shrapnel incident.  

Inasmuch as there is evidence of an event which caused some 
injury to the veteran's right hand in service, the Board 
finds that Hickson element (2) is arguably satisfied.  The 
Board adds, however, that there is no objective evidence of a 
water pump exploding in service with resulting shrapnel 
injuries.    

With respect to element (1), current disability, at a VA 
examination of his right hand during December 2004 the 
veteran reported that he had sharp pain and numbness when he 
thumped his right hand on the ulnar side, and that frequent 
use of the hand would cause swelling.  The examiner observed 
that no scars were present and that the veteran had full 
range of motion of the right hand.  An x-ray of the right 
hand showed a normal right hand.  

There is no medical evidence of record which documents a 
right hand disability.  Specifically, there is no x-ray or 
other evidence of retained foreign bodies.  Nor is there any 
evidence of muscle, nerve or bone damage.  Nor have any scars 
been identified. 

As has been discussed above in connection with the first two 
issues on appeal, as a lay person without medical training 
the veteran is not competent to comment on medical matters 
such as diagnosis.  See Espiritu, supra; see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].   

Although the Board does not necessarily doubt that the 
veteran may occasionally experience right hand pain, 
especially if he bumped the hand, a symptom such as pain 
alone without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Thus, the Board finds that element (1), a current disability, 
is not satisfied and that the claim fails on that basis 
alone. 

With respect to the third Hickson element, medical nexus, in 
the absence of a diagnosed right hand disability medical 
nexus is an impossibility.  That element is also not met.

In summary, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right hand disability.  The benefit sought on appeal is 
accordingly denied. 


4.  Entitlement to service connection for a bilateral eye 
condition.

Relevant law and regulations

Refractive errors of the eye are considered to be congenital 
or developmental defects and are not diseases or injuries 
within the meaning of applicable legislation concerning 
service connection. See 38 C.F.R. §§ 3.303(c), 4.9 (2007); 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein.

VA's General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].

Analysis

The Board will discuss Hickson element (2) first.

The veteran's service medical records show that he was noted 
to have defective vision (20/400 vision in his left eye) in 
his September 1965 enlistment physical examination.  His 
October 1969 separation physical examination noted the 20/400 
vision in the left eye, and in the comments section noted 
that it was refractive error.
There is no evidence of in-service eye disease or injury.

Thus, there is nothing in the record which suggest that 
during service the veteran had anything other than refractive 
error, which as discussed above is considered to be a 
congenital or developmental defect for which service 
connection may not be granted.  In addition, VAOPGCPREC 82-90 
applies to diseases, not defects.  In any event, there is not 
evidence that the veteran refractive error became worse 
during service; his left eye was identically 20/400 at the 
beginning and end of his miliary service.  

Thus, element (2), in-service disease or injury, is not met, 
and the claim fails on this basis alone.

Moreover, there is no evidence in the file that the veteran 
has any eye disability currently.  He has not presented any 
such evidence.  Even assuming for the sake of argument that 
refractive error still exists, as discussed above this is not 
considered to be a disorder which can be service connected. 

Therefore, element (1) is not satisfied, and the veteran's 
claim fails on this basis.  See, in addition to the numerous 
cases cited above, Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) [service connection may not be granted unless a 
current disability exists]. 

As with the preceding issues, in the absence of one or both 
of the first two Hickson elements, it follows that nexus is 
lacking also.  So it is as to this issue.

In short, for reasons and bases expressed above, the Board 
find that the service connection may not be granted for the 
veteran's claimed eye disability.  The benefit sought on 
appeal is denied.  

5.  Entitlement to service connection for PTSD.

Relevant law and regulations

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) a link, established 
by medical evidence, between current symptomatology and the 
claimed in service stressors; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007). If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Action Ribbon, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).

Analysis

With respect to the first element of 38 C.F.R. § 3.304(f), 
treatment reports from the Fayetteville VAMC show that the 
veteran was diagnosed with PTSD in about October 2003.  In 
December 2004 a VA psychiatrist diagnosed the veteran with 
PTSD.  Although s discussed below there are several other 
psychiatric diagnoses in the record, element (1) of 38 C.F.R. 
§ 3.304(f) is arguably satisfied.

With regard to the second element, a link, established by 
medical evidence, between current symptom and an in-service 
stressor, the treatment reports and the VA psychiatrist have 
based their diagnoses of PTSD on the veteran's reports of 
having been in the vicinity of three ammunition dumps when 
they blew up, having his right hand injured by shrapnel when 
a water pump exploded, and having a Vietnamese girlfriend who 
was shot and killed.  Thus, the medical evidence has 
established a link between the veteran's diagnosed PTSD and 
the incidents reported by the veteran at that time.  Element 
(2) of 38 C.F.R. § 3.304(f) has also been met.

Concerning the critical third element, stressors, as was 
discussed above either combat status must be established or a 
non-combat stressor must be verified. 

The veteran's military occupational specialty was that of an 
engineer for water purification.  He has stated that he also 
performed as a security guard and was on convoys.  His DD 
Form 214 does not show that he received any decorations which 
are indicative of  involvement in combat.  

The only stressors which are arguably combat related are the 
three incidents in which ammunition dumps blew up (the cause 
of these explosions - whether through enemy action or 
accident - was not made clear by the veteran).  

The Board is aware of the Court's decision in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), in which the Court 
reversed the Board's denial of a claim for service connection 
for PTSD on the basis of an unconfirmed in-service stressor, 
where the claimant in that case had submitted evidence that 
his unit was subjected to rocket attacks.  The Court pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the veteran's own personal 
involvement, is not necessary.   

Because of the vagueness of the veteran's November 2004 
stressor statement, the RO sent the veteran a letter in May 
2007 notifying him that more specific details were needed 
about his claimed stressor incidents in order to obtain 
verification.  This included being in the vicinity on three 
occasions when ammunition dumps were attacked.  The veteran 
did not reply to that letter.  

The record contains a memorandum to the file by the RO 
detaining its efforts to obtain specific information required 
to corroborate the stressful events described by the veteran, 
noting that the information was insufficient to make further 
inquiry to the Joint Services Records Research Center 
(JSRRC), the Marine Corps, and the National Archives and 
Records Administration (NARA).  Therefore, there is no 
official record which supports the veteran's statements 
relating to his claimed stressor incident.

Thus, in the absence of any actionable detail by the veteran, 
the three alleged explosions in ammunition dumps cannot be 
traced through official sources.  
The veteran has been accorded ample opportunity to present a 
more specific stressor statement.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  The 
Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, she cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

In short, the Board does not find that the veteran is a 
veteran of combat.  
The veteran's lay testimony alone is therefore not enough to 
establish the occurrence of an alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other credible evidence which 
supports the veteran's testimony.  See Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  

The veteran has provide vague references to various stressors 
in Vietnam.  
In addition to the above mentioned stressors, (the ammo dump 
explosions, his girlfriend allegedly being killed, and the 
alleged water pump explosion), the veteran  also indicated 
that he saw dead Vietnamese, a commander committed suicide, 
and he lost a buddy who was killed when he stepped on a mine.  

As discussed above, the veteran's service medical record show 
that he was treated for a superficial cut on his right hand.  
Post-service x-rays do not show any shrapnel imbedded in the 
hand.  The only reference to an explosion of a water pump 
emanates from the veteran himself.  The Board finds that the 
veteran's report of this as a stressor has not been 
corroborated.  

With respect to the remaining alleged stressors, it is not 
possible to verify through official United States sources the 
death of the veteran's Vietnamese girlfriend, a foreign 
national.  The veteran himself has not presented any 
objective evidence of her death.   The RO sent the veteran a 
letter in May 2007 notifying him that more specific details 
were needed being at Cam Rahn Bay when a commander committed 
suicide in April 1969 and being in DaNang when a buddy was 
killed stepping on a mine.  The veteran, who had not named 
the individuals involved, did not reply to that letter.  As 
noted above, the RO has made it clear that the veteran did 
not provide specific information required to corroborate the 
claimed stressful events.

The Board further notes that the VA psychiatrist's December 
2004 examination report in which he diagnosed the veteran 
with PTSD based on the veteran's own report of various 
stressor incidents is not sufficient to verify that the 
stressors did occur.  While the veteran's reports of stressor 
incidents can be sufficient for purposes of diagnosing PTSD, 
they are not evidence that the claimed stressor did in fact 
occur.  A medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing 
that an opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described].  

As has been discussed above, the law states that inasmuch as 
the claimed stressors were not combat related or supported by 
the award of appropriate medals denoting participation in 
combat, his testimony alone will not suffice to verify a 
claimed stressor incident.  Inasmuch as the veteran's claimed 
stressors have not been verified, the third element of 
38 C.F.R. § 3.304(f) has not been met, and his claim is 
accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.  

Service connection for residuals of a shrapnel wound of the 
right hand is denied.  

Service connection for a bilateral eye condition is denied.

Service connection for PTSD is denied.





REMAND

6.  Entitlement to service connection for a psychiatric 
disability other than PTSD, claimed as depression and 
anxiety.

As was alluded to in the Board's VCAA discussion above, the 
Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, under 38 U.S.C.A. § 5103A VA is to 
obtain a medical opinion as to whether there is a nexus 
between that disability and his active service. 
See Charles v. Principi, 16 Vet. App. 370 (2002).

In addition to PTSD, discussed above, the veteran has been 
diagnosed in recent years with a personality disorder.  As 
with refractive errors, personality disorders are considered 
to be congenital or developmental defects for which service 
connection may not be granted.  See 38 C.F.R. § 4.127 (2007). 

However, the veteran has also been diagnosed with major 
depression.  He also suffered mental health problems in 
service.  Review of the veteran's service medical records 
reveals that while stationed in Vietnam in April 1969, the 
veteran was brought to the dispensary by his Platoon Sergeant 
because he was apparently under the influence of alcohol, was 
uncooperative and struggling, and had stated he wanted to 
kill himself.  During June 1969 the veteran was referred by a 
doctor and his unit commanding officer for evaluation because 
of two incidents that had occurred at the enlisted mens' 
club.  He was diagnosed with passive-dependent personality. 

Notwithstanding the in-service diagnosis of a personality 
disorder, the Board believes that under Charles, and under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), there is 
enough evidence of in-service mental health problems to 
warrant further medical inquiry.  Therefore, a remand is 
needed in order to obtain another psychiatric evaluation with 
a nexus opinion as to whether or not the veteran's current 
mental health disabilities are related to his active military 
service.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must ask the veteran to identify 
any mental health treatment records from 
his discharge from military service to 
the present.  VBA should then attempt to 
obtain any such records which are not 
already in the veteran's claims folder.  
In any event, VBA must obtain current 
treatment records from the Fayetteville 
VAMC since December 1, 2006.  Any records 
obtained should be associated with the 
veteran's VA claims folder.

2.   VBA must schedule the veteran for a 
psychiatric examination.  The claims file 
must be provided for review.  The 
examiner should diagnose what, if any, 
current mental health disabilities the 
veteran has, including whether or not he 
currently has major depression.  As to 
any diagnosed mental health disabilities 
(except PTSD and personality disorder), 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that the disability is related to the 
veteran's military service, to include 
the in-service incidents described above.  
A report should be prepared and 
associated with the veteran's VA claims 
folder. 

3.  After undertaking any additional 
development deemed to be appropriate, VBA 
should readjudicate the veteran's claims 
of entitlement to service connection for 
a mental health condition claimed as 
depression and anxiety.  If the benefits 
sought on appeal remain denied, in whole 
or in part, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


